For the following reason, I respectfully dissent from the majority's opinion. I find that the alleged inconsistencies between Aaron's testimony and the "statements" attributed to him in the police report are insufficient to warrant a new trial. These inconsistencies include: (1) the first time that Aaron and appellant engaged in sexual conduct; (2) the first time he and appellant watched a pornographic movie; (3) whether appellant was the one who "got [Aaron] started" smoking marijuana; (4) never telling Ricky about the sexual acts with appellant; and (5) Ricky's testimony in which he would avow that he and Aaron supplied marijuana to each other and that appellant never "smoked" marijuana. While these "facts" may be important for impeachment purposes, Aaron's testimony was already brought into question, i.e., impeached, during appellant's trial by the testimony of a number of witnesses. These witnesses were Aaron himself (Despite numerous opportunities to do so, Aaron never told anyone about the sexual relationship between himself and appellant.), appellant's former wife, Aaron's grandmother, a park ranger, Ruth, and Kenny. Therefore, the statements in the police report and Ricky's testimony, if any, would be merely cumulative and the failure to disclose them is insufficient to undermine the outcome of appellant's trial. As a result, I *Page 27 
am convinced that that appellant received a fair trial and that his trial resulted "in a verdict worthy of confidence." *Page 1